Citation Nr: 9903901	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of an injury of the right lower extremity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.


FINDINGS OF FACT

1.  Ascertainable residuals of an injury of the  right lower 
extremity are not currently shown.

2.  Residuals of an injury of the right lower extremity have 
not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of an injury of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 1107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5262 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show in February 1945 
he was treated for a severe contusion of the right ankle by a 
falling log.  The ankle was taped and he was to rest in 
quarters.  A record dated in March 1945 notes that he was 
sent from a dispensary to shoe repair for a 1/4 inch raise on 
the inner border of the right heel.  The December 1945 
separation medical examination reports a right ankle injury 
in January 1945 and no findings for his complaints of 
arthritis of the right ankle.  

On an April 1948 VA examination the veteran reported not 
having seen a doctor since service and he complained of right 
ankle pain, numbness of the inner side of the right leg and 
thigh, stiffness of the right ankle after walking several 
blocks and swelling of the ankle after prolonged walking.  
Objectively, he had a normal gait, no hypesthesia or 
anesthesia found on the inner surface of the right leg and 
thigh upon neurologic assessment and no objective findings 
for his pain complaints.  An X-ray of the ankle and distal 
half of the leg bones was reported as showing no evidence of 
bone or periosteal injury.  The diagnosis was residuals of 
injury to the right lower extremity manifested by subjective 
symptoms of pain, stiffness and numbness.

The RO in May 1948 after considering the veteran's service 
medical records and a recent VA examination granted service 
connection for a disability it described as residuals of an 
old injury, right lower extremity, subjective complaints 
only, and assigned a noncompensable rating, without referring 
to a specific rating code.  The RO in May 1948 provided the 
veteran notice of the determination.  

The veteran reported similar complaints in a claim for 
increase filed in 1986 which the RO denied.  VA medical 
records included an examination that showed a full range of 
motion of the right ankle with no edema or atrophy.  On X-
ray, the ankle joint was reported as being within normal 
limits.  The examiner opined the veteran's right leg pain was 
more likely due to sciatic irritation.  

The veteran reported similar complaints and increased 
symptoms due to a coexisting left leg disorder in a claim for 
increase in 1994 that the RO denied.  Contemporaneous VA 
outpatient treatment records reported extensively regarding 
the left foot and note diabetic symptoms.  The service-
connected disability of the right lower extremity was not 
reported for right foot and ankle complaints of pain, 
swelling and weakness in May 1994.

The veteran in March 1997 reported in connection with a claim 
for increase that he had received VA treatment for his right 
leg condition and for which he recently underwent a partial 
amputation.  VA medical records show in late 1995 he was 
reported to have diabetic ulcers located on the foot.  In 
January 1996 the toes of the right foot were amputated.  In 
late 1996 he was described as a diabetic with vascular 
disease with a below the knee amputation on the left and a 
right foot amputation.  A higher amputation on the right was 
discussed because of "club foot" and inability for a good 
fitting prosthesis.  

Other VA medical records show the veteran was hospitalized 
from February to April 1997 for further right foot surgery.  
An X-ray of the right foot confirmed a mid foot amputation.  
He was reported as having an extreme equinovarus deformity 
with an ulcer at the distal anterior portion of the right 
foot amputation.  There was no reference in the report to the 
right lower extremity injury in service. Nor was it mentioned 
during an admission earlier in February.  The right distal 
leg and foot was amputated in March 1997.

The RO in late 1997 after review of the record continued the 
noncompensable evaluation under Diagnostic Code 5262 
criteria.

At a RO hearing in November 1998, the veteran recalled the 
injury to the right foot in service, that he was given a lift 
for his right foot, and that he had problems with movement 
and swelling thereafter (Transcript, inter alia, 4-5).



Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  


Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for residuals of a 
right lower extremity injury is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right lower extremity disability (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board finds nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  The RO has conscientiously 
developed the record for sources of medical treatment and the 
VA medical examination was ordered but not completed because 
of the veteran's hospitalization in early 1997.  Although 
there has not been any record of treatment since the 1997 
amputation, the operative report viewed with the other 
evidence does not appear to require further development to 
avoid potential prejudice or to permit an informed 
determination.  Although the representative has requested a 
remand for service records, it would appear that to honor the 
request in the context of an increased rating claim would 
serve no useful purpose.  It must be observed that the record 
includes reports of comprehensive VA examinations in 1947 and 
1986 that evaluated the right lower extremity disability and 
neither examination reported any objective or ascertainable 
residuals of the in service injury.  

The veteran is shown to have had a remote right ankle injury 
but neither ankylosis nor other objective residual, such as 
limitation of motion, has ever been reported.  As a result, a 
noncompensable rating has been continued since service 
connection was initially establsihed many years prior.  More 
recently the record of treament continues to show no 
asertainable residuals.  Indeed, the 1997 operative record 
indicates the veteran no longer has a right ankle as a result 
of amputation.  Thus, there is no ratable disabilty from that 
point.  Earlier in the period pertinent to the appeal, the 
available record did not point to any right ankle or other 
right lower extremity symptoms linked to the service-
connected disability.  It appaers that the focus of treatment 
has been directed to the veteran's debilitating nonservice-
connected diabetes and its complications.  The VA treatment 
record supplemented by hearing testimony appears to offer the 
only evidence for rating the disability.  




No other evaluation of the service-connected disability 
coinciding with the VA treatment has been reported.

The veteran's disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which assess basically the degree of limitation of 
function of the ankle from injury of the tibia or fibula.  
The 1997 rating decision was the first to designate a 
specific rating scheme.  

The veteran has been provided the essential rating criteria 
and the Board finds the current rating scheme as applied by 
the RO is appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  The 
Board has reviewed the record mindful of the veteran's 
assertion of, in essence, pain and weakness and functional 
impairment related to the service-connected disability. 

Applying the pertinent information from the recent medical 
records to the rating schedular criteria leads the Board to 
conclude that a higher evaluation is not warranted.  The 
record, overall, does not appear to support more than a 
percentage evaluation of 0 percent would contemplate.  Here, 
applying the rating schedule liberally results in a 0 percent 
evaluation recognizing a nonsymptomatic disorder 
characterized by no objective findings of pain and weakness 
or limitation of motion linked to the service-connected 
disability.  

The recent evaluations completed in the context of treatment 
show overwhelming diabetes complications and viewed 
objectively support a conclusion that the veteran's right 
lower extremity disability is not of appreciable concern.  
The 1997 operative record of amputation effectively 
eliminates consideration for an increase from that point.  
Prior to that time, the record from late 1995 did not report 
any findings of appreciable disability linked to the service-
connected disability.  




The provisions of 38 C.F.R. §§ 4.40 and 4.45 as they relate 
to pain and functional loss are generally applicable, but 
since the veteran's right ankle, the focus of treatment in 
service and subsequent VA examinations, no longer exists, and 
possible retroactive consideration appears inappropriate in 
view of the recorded complaints, consideration for functional 
loss due to pain is not required. 

The Board notes the potential for extraschedular 
consideration for a period prior to the amputation in 1997.  
However, the record would appear to support the conclusion 
that the right lower extremity disability has not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding assignment of an increased (compensable) 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The rating schedule is considered adequate to 
compensate considerable loss of working time from 
exacerbations of disability.  38 C.F.R. § 4.1.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
right lower extremity disability.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation in light of the circumstances of this 
case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to an increased (compensable) disability rating 
for residuals of an injury of the right lower extremity is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

